

EXECUTION COPY
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (“Agreement”), entered into January 28, 2008 (the “Signing
Date”) to be effective as of January 1, 2008 (the “Effective Date”), by and
between Iconix Brand Group, Inc., a Delaware corporation (the “Company”), and
Neil R. Cole (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive possesses unique personal knowledge, experience and
expertise concerning the business and operations conducted by the Company;
 
WHEREAS, the Employment Agreement by and between the Company and the Executive,
dated effective as of January 1, 2005 (the “Prior Agreement”), expired pursuant
to its terms on December 31, 2007 and the Company desires to continue to employ
the Executive, and the Executive desires to continue to be employed by the
Company, upon the terms and subject to the conditions set forth in this
Agreement; and
 
WHEREAS, effective as of the Effective Date, the Company and the Executive
desire to enter into this Agreement as to the terms and conditions of the
Executive’s continued employment with the Company.
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1. EMPLOYMENT AND DUTIES
 
1.1. Term of Employment. The Executive’s initial term of employment under this
Agreement shall commence on the Effective Date and shall continue until December
31, 2012 (the “Initial Term”), unless further extended or earlier terminated as
provided in this Agreement. Unless written notice of non-renewal is provided by
either party at least 180 days prior to the end of the Initial Term, the
Executive’s term of employment under this Agreement will automatically be
renewed for a single one (1) year period from January 1, 2013 until December 31,
2013, unless earlier terminated as provided in this Agreement. The period of
time between the Effective Date and the termination of the Executive’s
employment under this Agreement shall be referred to herein as the “Term.”
 
1.2. General.
 
1.2.1. During the Term, the Executive shall have the titles of President and
Chief Executive Officer of the Company and shall have the authorities, duties
and responsibilities customarily exercised by an individual serving in these
positions in a corporation of the size and nature of the Company and such other
authorities, duties and responsibilities as may from time to time be delegated
to him by the Board of Directors of the Company (the “Board”) that are
consistent with the foregoing. If requested by the Board or the Executive, the
Executive will work with the Board to identify a person to serve as President of
the Company reporting directly and solely to the Executive and, upon the
appointment of such person, the Executive shall cease to have the title of
President and the associated authorities, duties and responsibilities of
President shall be exercised by such successor, subject to the authority of the
Executive as Chief Executive Officer. The Executive shall faithfully and
diligently discharge his duties hereunder and use his best efforts to implement
the policies established by the Board from time to time. During the Term, the
Executive shall be the highest ranking executive of the Company and no other
officer will be appointed with authority over the Executive, and the Executive
shall report directly to the Board. Subject to the foregoing, it is recognized
that while the Executive is currently Chairman of the Board, the Board reserves
the right to remove him as such and to appoint another member of the Board as
non-executive Chairman, with the associated authorities, responsibilities and
duties.
 

--------------------------------------------------------------------------------



1.2.2. The Executive shall devote all of his business time, attention, knowledge
and skills faithfully, diligently and to the best of his ability, in furtherance
of the business and activities of the Company; provided, however, that nothing
in this Agreement shall preclude the Executive from devoting reasonable periods
of time required for:
 
(i) serving as a director or member of a committee of up to two (2)
organizations or corporations that do not, in the good faith determination of
the Board, compete with the Company or otherwise create, or could create, in the
good faith determination of the Board, a conflict of interest with the business
of the Company;
 
(ii) delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise; provided, that any fees,
royalties or honorariums received therefrom shall be promptly turned over to the
Company;
 
(iii) engaging in professional organization and program activities;
 
(iv) managing his personal passive investments and affairs, and may operate the
business of NRC Aviation LLC (providing its sole business relates to the
utilization and management of one airplane); and
 
(v) participating in charitable or community affairs;
 
provided that such activities do not materially, individually or in the
aggregate, interfere with the due performance of his duties and responsibilities
under this Agreement or create a conflict of interest with the business of the
Company, as determined in good faith by the Board.
 
1.2.3. During the Term, at each annual meeting of the Company’s stockholders,
the Company shall nominate the Executive for election, and the Board shall
recommend the election of the Executive, by the Company’s stockholders as a
director.
 
1.3. Reimbursement of Expenses. During the Term, the Company shall pay the
reasonable expenses incurred by the Executive in the performance of his duties
hereunder, including, without limitation, those incurred in connection with
business related travel (subject to Section 4.5) or entertainment, or, if such
expenses are paid directly by the Executive, the Company shall promptly
reimburse him for such payments, provided that the Executive properly accounts
for such expenses in accordance with the Company’s business expense
reimbursement policy. To the extent any such reimbursements (and any other
reimbursements of costs and expenses provided for herein) are includable in the
Executive’s gross income for Federal income tax purposes, all such
reimbursements shall be made no later than March 15 of the calendar year next
following the calendar year in which the expenses to be reimbursed are incurred.
 
2

--------------------------------------------------------------------------------



2. COMPENSATION
 
2.1. Base Salary. During the Term, the Executive shall be entitled to receive a
base salary at a rate of one million dollars ($1,000,000.00) per annum, which
base salary shall be payable in accordance with the payroll practices of the
Company, with such increases (but no decreases) as may be determined by the
Board from time to time (as increased from time to time, the “Base Salary”).
 
2.2. Sign-on Bonus. The Company shall pay the Executive a lump sum cash bonus in
the amount of five hundred thousand dollars ($500,000.00) within five (5)
business days after the Signing Date (the “Sign-On Bonus”). In the event that
the Executive resigns from his employment hereunder without Good Reason (as
defined below) or the Employee’s employment is terminated by the Company for
Cause (as defined below) (x) on or prior to June 30, 2008, the Executive shall
promptly pay to the Company an amount equal to one hundred percent (100%) of the
Sign-On Bonus; or (y) on or following July, 1 2008, but prior to January 1,
2009, the Executive shall promptly pay to the Company an amount equal to one
hundred percent (100%) of the Sign-On Bonus less a pro rata portion of the
Sign-On Bonus determined by multiplying $500,000 by a fraction, the numerator of
which is the number of days during 2008 that the Executive is employed by the
Company and the denominator of which is 365.
 
2.3. Annual Bonuses. In addition to Base Salary, the Executive shall be eligible
to receive an annual cash bonus (the “Annual Bonus”) for each completed calendar
year (subject to Section 5.4 hereof) of the Company during the Term in
accordance with this Section 2.3. The Company shall promptly establish (subject
to shareholder approval) an incentive bonus plan intended to satisfy the
requirements of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), including as a performance goal thereunder the targets specified
in this Section (the “162(m) Plan”). The 162(m) Plan shall be submitted for
shareholder approval at the next meeting of the Company’s shareholders (and
thereafter as required by Section 162(m) of the Code) and the awards under this
Section (except as provided in the last sentence hereof) shall be conditioned
upon such shareholder approval and any required future approval as required by
Section 162(m) of the Code. The Annual Bonus shall be a percentage of the Base
Salary determined based on the level of the Company’s consolidated earnings
before interest, taxes, depreciation and amortization of fixed assets and
intangible assets (“EBITDA”) achieved for such year against the target level of
EBITDA (“Target EBITDA”) established for such year by the Compensation Committee
of the Board (the “Compensation Committee”), in its sole discretion, but with
prior consultation with the Executive, as follows:

3

--------------------------------------------------------------------------------


 
Annual Level of Target EBITDA Achieved
% of Base Salary
   
less than 80%
0%
80% (Threshold)
50%
90%
75%
100% (Target)
100%
105%
110%
110%
122.50%
115%
135%
120% or more (Maximum)
150%



There shall be no interpolation between each target level. Any Annual Bonus
earned shall be payable in full in a lump sum cash payment in the calendar year
following the calendar year for which it is earned. Such payment shall be made
as soon as reasonably practicable following the audit by the Company’s
independent public accountants of the Company’s financial statements for the
calendar year for which it is earned, and the certification of the amount due by
the Compensation Committee, and in accordance with the Company’s normal payroll
practices for the payment of bonuses to senior executives. The Compensation
Committee shall use reasonable business efforts to meet for the purposes of such
certification within 30 days after completion of the audit for the applicable
fiscal year. Except as otherwise expressly provided in Section 5, any Annual
Bonus payable under this Section 2.3 shall be contingent on the Executive’s
continued employment with the Company through the date such payment is made. In
the event any necessary shareholder approvals under Code Section 162(m) for the
Annual Bonus payable for any year is not timely received, the Executive shall
not be entitled to any Annual Bonus for that year pursuant to the aforesaid
formula, but the Compensation Committee may award him a discretionary bonus for
such year. Notwithstanding the foregoing, if the Executive is employed upon
expiration of the Term, he shall be entitled to the Annual Bonus for such last
year even if he is not employed by the Company on the date the Annual Bonus is
paid for such last year.


2.4. Sign-On Equity Award. Subject to the next sentence hereof, on February 19,
2008 (the “Determination Date”), the Executive shall receive a one-time grant of
equity incentive awards (the “Sign-On Grant”) issued under the Company’s 2006
Equity Incentive Plan (the “Equity Plan”), as provided below. If, and to the
extent that, on the Determination Date the number of shares of Common Stock (as
defined below) available for award under the Equity Plan, less 75,000 shares, is
not sufficient to make the full Sign-on Grant, a number of PSU’s (as defined
below) to be granted pursuant to Section 2.4.2 below equal to the number shares
of Common Stock that cannot be awarded as a result of such inadequate number of
shares shall be reduced from the PSU’s portion of the Sign-on Grant in reverse
order of eligibility to vest. An additional grant for such number of PSU’s that
could not be issued as a result of the limitation in the prior sentence shall
instead be made to the Executive promptly after, and subject to, approval by the
shareholders of the Company of an additional number of shares of Common Stock
available for awards under the Equity Plan (or a successor plan). The number of
shares of Common Stock required for any such delayed grant shall be adjusted as
the Compensation Committee shall deem appropriate to reflect any change that is
made to the outstanding Common Stock by reason of any stock split, stock
dividend, combination of shares, exchange of shares, or other change affecting
the outstanding Common Stock during the period from the Determination Date
through the date such delayed grant is made. The PSU’s granted pursuant to any
such delayed grant shall be subject to same terms and conditions as the PSU’s to
be initially awarded as part of the Sign-On Award pursuant to Section 2.4.2
below. If, and to the extent, such delayed grant is necessary, the Company shall
submit to its shareholders for approval at its next annual shareholder meeting
an increase in the number of shares of Common Stock available for awards under
the Equity Plan (or a successor plan) sufficient to at least cover the number of
shares of Common Stock necessary to make such delayed grant.
 
4

--------------------------------------------------------------------------------



2.4.1. RSU’s. The Executive shall receive a grant of restricted stock units of
the Company (the “RSU’s”) equal to a number of shares of the Company’s common
stock, par value $0.001 per share (“Common Stock”) with a Fair Market Value (as
defined below) on the Determination Date of Twenty-Four Million Dollars
($24,000,000). The RSU’s shall be subject to the terms and conditions of the
Equity Plan and a Restricted Stock Unit Award Agreement between the Company and
the Executive in the form attached hereto as Exhibit A, but which Restricted
Stock Unit Award Agreement shall set forth the following terms and conditions
(and shall not contain any terms or conditions that are inconsistent with this
Agreement):
 
(i) Vesting. Vesting of the RSU’s shall be time based and shall vest in five (5)
substantially equal annual installments subject to the Executive’s continuous
employment with the Company through each such vesting date, with the first
installment vesting on December 31, 2008 and each subsequent installment vesting
each December 31 thereafter, with the final installment vesting on December 31,
2012 (each a “Time Vesting Date”). Notwithstanding the foregoing, in the event
of a Change in Control (as defined below in Section 5.4.4), one hundred (100%)
of the then remaining unvested RSU’s shall immediately become vested effective
simultaneous with such Change in Control.
 
(ii) Distribution. Subject to Section 5.4 as to conditions and timing of
distribution of Common Stock with respect to RSU’s vesting as a result of a
termination of employment and Section 9.8.2 with regard to timing of equity
distributed as a result of a Separation from Service (as defined below) as an
employee of the Company, any vested portion of the RSU’s shall be distributed to
the Executive in shares of Common Stock as follows:
 
(A) The RSU’s shall be distributed to the Executive fifteen (15) days after the
applicable Time Vesting Date;
 
(B) Notwithstanding anything to the contrary contained herein, other than
Sections 5.4.8 and 9.8.2, all vested RSU’s (including those vested pursuant to
the last sentence of the clause (i) above) shall be distributed in shares of
Common Stock to the Executive simultaneous with the Company’s incurring a Change
in Control.
 
5

--------------------------------------------------------------------------------



(iii) Termination. Notwithstanding the foregoing, in the event of a termination
of the Executive’s employment with the Company prior to any Time Vesting Date,
the unvested RSU’s at the time of such termination shall vest or be forfeited as
set forth in Section 5.4 below, as applicable.
 
2.4.2. PSU’s. Subject to the first paragraph of this Section 2.4, the Executive
shall receive a grant of performance stock units of the Company (the “PSU’s,”
and together with the RSU’s, the “Equity Units”) equal to a number of shares of
Common Stock with a Fair Market Value on the Determination Date of Sixteen
Million Dollars ($16,000,000). The PSU’s shall be subject to the terms and
conditions of the Equity Plan and a Performance Stock Unit Award Agreement
between the Company and the Executive in the form attached hereto as Exhibit B,
but which Performance Stock Unit Award Agreement shall set forth the following
terms and conditions (and shall not contain any terms or conditions that are
inconsistent with the terms of this Agreement):
 
(i) Vesting. Vesting of the PSU’s shall be performance based and shall vest
based on the achievement of annual performance goals as described on Exhibit C
attached hereto upon certification of achievement by the Compensation Committee
as set forth on Exhibit C attached hereto. Notwithstanding anything to the
contrary contained herein, in the event of a Change in Control, (x) the unvested
PSU’s shall vest as follows: (a) with regard to the PSU’s that could vest in the
calendar year of the Change in Control, based on the achievement of the
performance goals for the year in which such Change in Control occurs (including
as a result of achieved aggregate growth), calculated as of the date of such
Change in Control (with the date on which the Change of Control occurs being
deemed to be the end of a Performance Period for purposes of the calculations
set forth on Exhibit C attached hereto, but with no adjustment of the level of
the goals), and (b) with regard to the PSU’s that could otherwise only vest in
calendar years after the Change in Control, based on the achievement of the
performance goals for later Performance Periods that would be deemed to have
been achieved as of the date of the Change of Control (with the date on which
the Change of Control occurs being deemed to be the end of each such later
Performance Period for purposes of the calculations set forth on Exhibit C
attached hereto, but with no adjustment of the level of the goals), including,
in the case of clauses (a) and (b), as a consequence of the price per share of
the Common Stock (including as a result of a deemed liquidation following a
Change in Control which is a sale of the Company’s assets) being paid by the
acquirer in connection with the Change in Control and (y) any portion of the
PSU’s that remains unvested on the date of such Change in Control after giving
effect to the foregoing clause (x) shall be forfeited as of the date of such
Change in Control.
 
(ii) Distribution. Subject to Section 5.4 as to conditions and timing of
distribution of Common Stock with respect to PSU’s vesting as a result of a
termination of employment and Section 9.8.2 with regard to timing of equity
distributed as a result of a Separation from Service as an employee of the
Company, any vested portion of the PSU’s shall be distributed to the Executive
in shares of Common Stock in the year following the year of each applicable
Performance Vesting Date (as defined in Exhibit C) following the Compensation
Committee’s certification of the level of attainment of the annual performance
goals. Notwithstanding anything to the contrary contained herein, except as to
Sections 5.4.8 and 9.8.2, all vested PSU’s (including those vested pursuant to
the last sentence of clause (i) above) shall be distributed to the Executive in
shares of Common Stock simultaneous with the Company’s incurring a Change in
Control.
 
6

--------------------------------------------------------------------------------



(iii) Termination. Notwithstanding anything to the contrary contained herein, in
the event of a termination of the Executive’s employment with the Company prior
to any Performance Vesting Date, the unvested PSU’s at the time of such
termination shall vest or be forfeited as set forth in Section 5.4 below, as
applicable.
 
2.4.3. Dividends. With respect to the Equity Units, the Executive will have the
right to receive dividend equivalents (in cash or in kind, as the case may be)
in respect of any dividend distributed to holders of Common Stock of record on
and after the Determination Date (or in the case of any PSU’s awarded pursuant
to a delayed grant in accordance with the first paragraph of this Section 2.4,
on and after the date such delayed grant is made); provided, that any such
dividend equivalents shall be subject to the same restrictions as the Equity
Units with regard to which they are issued, including without limitation, as to
vesting and time of distribution.
 
2.4.4. Fair Market Value. For the purposes of this Section 2.4, “Fair Market
Value” means the average of the last sale price reported for the Common Stock
for each of the ten (10) trading days commencing on the third trading date
following the Signing Date as reported on the NASDAQ National Market. The number
of RSU’s and PSU’s to be issued shall be determined by dividing the required
dollar value by the Fair Market Value.
 
2.4.5. Ownership Retention. The shares of Common Stock underlying the RSU’s and
PSU’s shall only be saleable or otherwise transferable by the Executive prior to
termination of his employment with the Company (i) as necessary to pay taxes on
the distributed stock, (ii) to trusts or other entities established for the
benefit of the Executive and/or his immediate family members, subject to such
trusts or other entities agreeing in writing to retain such shares of Common
Stock during the period of the Executive’s employment with the Company, subject
to sub-section (iii), (iii) if at the time of such sale or other transfer, the
value of the Common Stock owned by the Executive and by trusts or other entities
established for the benefit of the Executive and/or his immediate family members
(and not subject to forfeiture conditions and not including options) shall, and
would immediately after any sale or other transfer, exceed five million dollars
($5,000,000) in value, or (iv) as otherwise approved by the Board in its sole
discretion.
 
7

--------------------------------------------------------------------------------



2.5. Additional Compensation. During the Term, in addition to the foregoing, the
Executive shall be eligible to receive such other compensation as may from time
to time be awarded him by the Board (or the Compensation Committee), in its sole
discretion.
 
3. PLACE OF PERFORMANCE. In connection with his employment by the Company, the
Executive shall be based at the Company’s principal executive offices, currently
located in New York, New York.
 
4. EMPLOYEE BENEFITS AND PERQUISITES
 
4.1. Benefit Plans. During the Term, the Executive shall be eligible to
participate on the terms and conditions, including eligibility, no less
favorable than provided to other senior executives of the Company in all
employee benefit plans, programs or arrangements (other than equity and
incentive plans, unless determined by the Board (or the Compensation Committee),
in its sole discretion), which shall be established or maintained by the Company
generally for its employees, or generally made available to its senior
executives. The parties acknowledge that because of the Sign-on Grant, it is
currently contemplated that the Executive will not receive additional equity
grants for a period of five (5) years following the Effective Date.
 
4.2. Vacation. The Executive shall be entitled to not less than five (5) weeks
vacation at full pay for each year during the Term. Such vacation may be taken
in the Executive’s discretion, and at such time or times as are not inconsistent
with the reasonable business needs of the Company.
 
4.3. Life Insurance Coverage. Subject to Executive’s insurability at standard or
better insurance rates and his cooperating with any required physical
examinations, the Company shall use its reasonable business efforts to obtain
and maintain in full force and effect during the Term, life insurance issued by
an insurance company(s) with at least an “A” rating by A.M. Best Company
covering the life of the Executive for the benefit of his designated
beneficiary(s) in the amount of $5,000,000, which amount shall include the
current $1,000,000 whole-life policy. In the event such amount is not available
at standard or better insurance rates, then the Company shall use its reasonable
business efforts to obtain and maintain such life insurance in the amount that
is purchasable at the same cost as if such amount could have been purchased at
standard insurance rates. The remainder of the coverage shall be a term policy.
 
4.4. Automobile. During the Term, the Company shall provide the Executive for
his use, at the Company’s expense, an automobile commensurate with the
Executive’s needs as the Company’s most senior executive officer and
commensurate with the automobile provided by the Company to the Executive on the
Signing Date. In addition, the Company shall supply the Executive with a Company
paid and insured driver for business purposes only. The Company shall be
responsible for the cost of insurance, maintenance, gas and other related
operating expenses incurred for business purposes for such automobile during the
Term, including the reasonable cost of parking near the Company’s executive
office. The Executive hereby acknowledges that he will be subject to taxation
for any personal use of the automobile in accordance with applicable law.
 
8

--------------------------------------------------------------------------------



4.5. Air Travel. During the Term, the Executive shall be entitled to travel for
business purposes by private aircraft chartered by the Company (including from
NRC Aviation LLC or a successor thereto) in accordance with the Company’s
policies (established by the Board, or an authorized committee thereof) as in
effect from time to time.
 
5. TERMINATION OF EMPLOYMENT
 
5.1. General. The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:
 
5.1.1. Death. The Executive’s employment under this Agreement shall terminate
upon his death.
 
5.1.2. Disability. If the Executive suffers a Disability (as defined below), the
Company may terminate the Executive’s employment under this Agreement upon
thirty (30) days prior written notice; provided that the Executive has not
returned to full time performance of his duties during such thirty (30) day
period. For purposes hereof, “Disability” shall mean the Executive’s inability
to perform his duties and responsibilities hereunder, with or without reasonable
accommodation, due to any physical or mental illness or incapacity, which
condition either (i) has continued for a period of 180 days (including weekends
and holidays) in any consecutive 365-day period, or (ii) is projected by the
Board in good faith after consulting with a doctor selected by the Company and
consented to by the Executive (or, in the event of the Executive’s incapacity,
his legal representative), such consent not to be unreasonably withheld, that
the condition is likely to continue for a period of at least six (6) consecutive
months from its commencement.
 
5.1.3. Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason at any time on or prior to the 120th day after the
occurrence of any of the Good Reason events set forth in the following sentence.
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events without the Executive’s consent:
 
(i) the failure by the Company to timely comply with its material obligations
and agreements contained in this Agreement;
 
(ii) a material diminution of the authorities, duties or responsibilities of the
Executive set forth in Section 1.2 above (other than temporarily while the
Executive is physically or mentally incapacitated and unable to properly perform
such duties, as determined by the Board in good faith);
 
(iii) the loss of any of the titles of the Executive with the Company set forth
in Section 1.2 above (other than the loss of the title of President in
connection with the appointment of another person as the President of the
Company in accordance with Section 1.2 hereof);
 
(iv) a reduction by the Company in the Base Salary or in any of the percentages
of Base Salary payable as an Annual Bonus as set forth in Section 2.3 hereof
(or, for purposes of determining an Annual Bonus, an increase in any of the
percentages of Annual Level of Target EBITDA that must be achieved to obtain the
related percentage of Base Salary as set forth in Section 2.3 hereof);
 
9

--------------------------------------------------------------------------------



(v) the re-location of the Executive to an office outside of New York, New York
(Borough of Manhattan);
 
(vi) the failure by the Company to nominate or re-nominate the Executive to
serve as a member of the Board (other than as a result of the Executive’s death
or Disability, or because of a legal prohibition under applicable law or
regulation);
 
(vii) the assignment to the Executive of duties or responsibilities which are
materially inconsistent with any of his duties and responsibilities set forth in
Section 1.2 hereof;
 
(viii) a change in the reporting structure so that the Executive reports to
someone other than solely and directly to the Board; or
 
(ix) the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor in connection with a sale
or other disposition by the Company of all or substantially all of the Company’s
assets or businesses within ten (10) days after such sale or other disposition;
 
provided, however, that, within ninety (90) days of any such events having
occurred, the Executive shall have provided the Company with written notice that
such events have occurred and afforded the Company thirty (30) days to cure
same. The parties hereby acknowledge that the Executive’s being removed from the
position of Chairman, or another person being appointed as the Company’s
Chairman, in accordance with Section 1.2 hereof, shall not be Good Reason;
provided, however, the foregoing shall not authorize any person other than the
Executive serving as Executive Chairman.
 
5.1.4. Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Company at least (i) sixty (60) days prior to the effective
date of such termination if the Executive has the title of President, or (ii)
thirty (30) days prior to the effective date of such termination if the
Executive does not have the title of President (which termination the Company
may, in either case and its sole discretion, make effective earlier than the
date set forth in the Notice of Termination (as defined below)).
 
5.1.5. Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause. Termination for “Cause” shall mean termination
of the Executive’s employment because of the occurrence of any of the following
as determined by the Board:
 
(i) the willful and continued failure by the Executive to attempt in good faith
to substantially perform his obligations under this Agreement (other than any
such failure resulting from the Executive’s incapacity due to a Disability);
provided, however, that the Company shall have provided the Executive with
written notice that such actions are occurring and the Executive has been
afforded at least fifteen (15) days to cure same;
 
10

--------------------------------------------------------------------------------



(ii) the indictment of the Executive for, or his conviction of or plea of guilty
or nolo contendere to, a felony or any other crime involving moral turpitude or
dishonesty;
 
(iii) the Executive’s willfully engaging in misconduct in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations or a violation of the Company’s Code of Conduct or other written
policies) that is injurious to the Company, monetarily or otherwise; or
 
(iv) the Executive’s willfully engaging in misconduct other than in the
performance of his duties for the Company (including theft, fraud, embezzlement,
and securities law violations) that is materially injurious to the Company or,
in the good faith determination of the Board, is potentially materially
injurious to the Company, monetarily or otherwise.
 
For purposes of this Section 5.1.5, no act, or failure to act, on the part of
the Executive shall be considered “willful,” unless done, or omitted to be done,
by him in bad faith and without reasonable belief that his action or omission
was in, or not opposed to, the best interest of the Company (including
reputationally). Prior to any termination for Cause, the Executive will be given
five (5) business days written notice specifying the alleged Cause event and
will be entitled to appear (with counsel) before the full Board to present
information regarding his views on the Cause event, and after such hearing,
there is at least a majority vote of the full Board (other than the Executive)
to terminate him for Cause. After providing the notice in foregoing sentence,
the Board may suspend the Executive with full pay and benefits until a final
determination pursuant to this Section has been made.
 
5.1.6. Without Cause. The Company may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Company to
the Executive, other than for death or Disability.
 
5.2. Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.
 
5.3. Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death, (b) if
the Executive’s employment is terminated pursuant to subsection 5.1.2 above,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), (c) if the Executive’s
employment is terminated pursuant to subsections 5.1.3 or 5.1.5 above, the date
specified in the Notice of Termination after the expiration of any applicable
cure periods, (d) if the Executive’s employment is terminated pursuant to
subsection 5.1.4 above, the date specified in the Notice of Termination which
shall be at least thirty (30) or sixty (60) days, as applicable, after Notice of
Termination is given, or such earlier date as the Company shall determine, in
its sole discretion, and (e) if the Executive’s employment is terminated
pursuant to subsections 5.1.6, the date on which a Notice of Termination is
given.
 
11

--------------------------------------------------------------------------------



5.4. Compensation Upon Termination.
 
5.4.1. Termination for Cause or without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive
without Good Reason, the Executive shall receive from the Company: (a) any
earned but unpaid Base Salary through the Date of Termination, paid in
accordance with the Company’s standard payroll practices; (b) reimbursement for
any unreimbursed expenses properly incurred and paid in accordance with Section
1.3 through the Date of Termination; (c) payment for any accrued but unused
vacation time in accordance with Company policy; (d) shares of Common Stock in
respect of any vested Equity Units with respect to which the Executive has not
received distribution and any vested, accrued and unpaid dividend equivalents
thereon; and (e) such vested accrued benefits, and other payments, if any, as to
which the Executive (and his eligible dependents) may be entitled under, and in
accordance with the terms and conditions of, the employee benefit arrangements,
plans and programs of the Company as of the Date of Termination, other than any
severance pay plan ((a) though (e), the “Amounts and Benefits”), and the Company
shall have no further obligation with respect to this Agreement other as
provided in Sections 8 and 9 of this Agreement. In addition, any portion of the
Equity Units that remain unvested on the Date of Termination shall be forfeited
as of the Date of Termination.
 
5.4.2. Termination without Cause or For Good Reason. If, prior to the expiration
of the Term, the Executive resigns from his employment hereunder for Good Reason
or the Company terminates the Executive’s employment hereunder without Cause
(other than a termination by reason of death or Disability), and Section 5.4.3
does not apply, then the Company shall pay or provide the Executive the Amounts
and Benefits and, subject to Section 5.4.8:
 
(i) subject to Section 9.8.2, an amount equal to:
 
(A) in the event such resignation or termination occurs on or prior to December
31, 2010, the sum of (x) two (2) times the Base Salary as then in effect
(without taking into account any reduction therein that constitutes a basis for
Good Reason), plus (y) an amount equal to two (2) times the average of the
Annual Bonus the Executive received from the Company for the two (2) completed
fiscal years prior to such termination; or
 
12

--------------------------------------------------------------------------------


 
(B) in the event such resignation or termination occurs on or following January
1, 2011, two (2) times the Base Salary as then in effect (without taking into
account any reduction therein that constitutes a basis for Good Reason);
 
in either case with one half of the amount due paid in equal installments on the
Company’s normal payroll dates for a period of one (1) year from the Date of
Termination in accordance with the usual payroll practices of the Company, but
off the employee payroll, and the other one half of the amount due being paid in
a lump sum on the first anniversary of the Date of Termination, with each such
payment deemed to be a separate payment for the purposes of Code Section 409A
(as defined below);
 
(ii) any Annual Bonus earned but unpaid for a prior fiscal year, paid in
accordance with Section 2.3 (including payment timing) (the “Prior Year Bonus”);
 
(iii) in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a pro-rata portion of the
Executive’s Annual Bonus for the fiscal year in which the Executive’s
termination occurs based on actual results for such year (determined by
multiplying the amount of such Annual Bonus which would be due for the full
fiscal year by a fraction, the numerator of which is the number of days during
the fiscal year of termination that the Executive is employed by the Company and
the denominator of which is 365), paid in accordance with Section 2.3 (including
payment timing, “Pro Rata Bonus”); and
 
(iv) subject to the Executive’s (a) timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) with respect to the Company’s group health insurance plans in which
the Employee participated immediately prior to the Date of Termination (“COBRA
Continuation Coverage”), and (b) continued payment of premiums for such plans at
the active employee rate (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), the Company shall
provide COBRA Continuation Coverage for the Executive and his eligible
dependents until the earliest of (x) the Executive or his eligible dependents,
as the case may be, ceasing to be eligible under COBRA, (y) eighteen (18) months
following the Date of Termination, and (z) the Executive becoming eligible for
coverage under the health insurance plan of a subsequent employer (the benefits
provided under this sub-section (iii), the “Medical Continuation Benefits”).
 
In addition, subject to Section 5.4.8, (A) seventy-five percent (75%) of the
then remaining unvested RSU’s shall immediately become vested on the Date of
Termination and shall be distributed to the Executive in shares of Common Stock
as provided in, and subject to, Sections 5.4.8 and 9.8.2, and (B) the portion of
the PSU’s subject to vesting in the calendar year in which the Date of
Termination occurs (including, as a result of achieved aggregate growth) shall
immediately become vested on the certification of the Compensation Committee
promptly after the Date of Termination based on the achievement of the
performance goals for such year calculated through the Date of Termination (with
the Date of Termination being deemed to be the end of a Performance Period for
purposes of the calculations set forth on Exhibit C attached hereto, but with no
adjustment of the level of the goals), and shall be distributed in shares of
Common Stock to the Executive as provided in, and subject to, Sections 5.4.8 and
9.8.2. After giving effect to the foregoing, any portion of the Equity Units
that remain unvested on the certification following the Date of Termination
shall be forfeited as of the Date of Termination.
 
13

--------------------------------------------------------------------------------



5.4.3. Termination Following Change in Control. Anything contained herein to the
contrary notwithstanding, but without limiting Section 2.4 hereof with respect
to the vesting of Equity Units and the delivery of Common Stock underlying such
vested Equity Units (and any unpaid dividend equivalents) in connection with the
occurrence of a Change in Control, in the event the Executive resigns from his
employment hereunder for Good Reason or the Company terminates the Executive’s
employment hereunder without Cause (other than a termination by reason of death
or Disability) within twelve (12) months following a Change in Control (as
defined below), the Company shall pay or provide the Executive the Amounts and
Benefits and, subject to Section 5.4.8:
 
(i) subject to Section 9.8.2, an amount equal to:
 
(A) in the event such resignation or termination occurs on or prior to December
31, 2010, the sum of (x) three (3) times the Base Salary as then in effect
(without taking into account any reduction therein that constitutes a basis for
Good Reason), plus (y) an amount equal to three (3) times the average of the
Annual Bonus the Executive received from the Company for the three (3) completed
fiscal years prior to such termination; or
 
 
(B) in the event such resignation or termination occurs on or following January
1, 2011, three (3) times the Base Salary as then in effect (without taking into
account any reduction therein that constitutes a basis for Good Reason);
 
in either case payable in a cash lump sum on the sixtieth (60th) day following
the Date of Termination;
 
(ii) the Prior Year Bonus;
 
(iii) in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a Pro Rata Bonus; and
 
(iv) the Medical Continuation Benefits.
 
5.4.4. For purposes of this Agreement, a “Change in Control” shall be deemed to
occur upon any of the following events, provided that such an event is a Change
in Control Event within the meaning of Code Section 409A: (a) any “person” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (other than the Company, any trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, or any company owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of the
Common Stock), becoming the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities; (b) during any period of twelve (12) consecutive months, the
individuals who, at the beginning of such period, constitute the Board, and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the 12-month period or whose election or nomination for election was previously
so approved, cease for any reason to constitute at least a majority of the
Board; (c) a merger or consolidation of the Company with any other corporation
or other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto (and held
by persons that are not affiliates of the acquirer) continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in clause (a) of
this Section 5.4.4(iii)) acquires more than 50% of the combined voting power of
the Company’s then outstanding securities shall not constitute a Change in
Control; or (d) the consummation of a sale or other disposition by the Company
of all or substantially all of the Company’s assets, including a liquidation,
other than the sale or other disposition of all or substantially all of the
assets of the Company to a person or persons who beneficially own, directly or
indirectly, more than 50% of the combined voting power of the outstanding voting
securities of the Company immediately prior to the time of the sale or other
disposition.
 
14

--------------------------------------------------------------------------------



5.4.5. Termination upon Death. In the event of the Executive’s death, the
Company shall pay or provide to the Executive’s estate: (i) the Amounts and
Benefits, (ii) the Prior Year Bonus, and (iii) a Pro Rata Bonus. In addition,
(A) one hundred percent (100%) of the then remaining unvested RSU’s shall
immediately become vested on the Date of Termination and shall be distributed to
the Executive’s estate in shares of Common Stock within sixty (60) days of the
Date of Termination and (B) the portion of the PSU’s subject to vesting in the
calendar year the Date of Termination occurs (including, as a result of achieved
aggregate growth) shall immediately become vested on the certification of the
Compensation Committee promptly after the Date of Termination based on the
achievement of the performance goals for such year, calculated through the Date
of Termination (with the Date of Termination being deemed to be the end of a
Performance Period for purposes of the calculations set forth on Exhibit C
attached hereto, but with no adjustment of the level of goals), and shall be
distributed to the Executive’s estate in shares of Common Stock sixty (60) days
after the Date of Termination. After giving effect to the foregoing, any portion
of the PSU’s that remain unvested on the certification following the Date of
Termination shall be forfeited as of the Date of Termination.
 
5.4.6. Termination upon Disability. In the event the Company terminates the
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to the Executive: (i) the Amounts and Benefits, (ii) the Prior Year
Bonus, (iii) a Pro Rata Bonus and (iv) the Medical Benefits. In addition,
subject to Section 5.4.8, (A) fifty percent (50%) of the then remaining unvested
RSU’s shall immediately become vested on the Date of Termination and shall be
distributed to the Executive in shares of Common Stock as provided in, and
subject to, Sections 5.4.8 and 9.8.2 and (B) the portion of the PSU’s subject to
vesting in the calendar year the Date of Termination occurs (including, as a
result of achieved aggregate growth) shall immediately become vested on the
certification of the Compensation Committee promptly after the Date of
Termination based on the achievement of the performance goals for such year,
calculated through the Date of Termination (with the Date of Termination being
deemed to be the end of a Performance Period for purposes of the calculations
set forth on Exhibit C attached hereto, but with no adjustment of the level of
goals), and shall be distributed in shares of Common Stock to the Executive as
provided in, and subject to, Sections 5.4.8 and 9.8.2. After giving effect to
the foregoing, any portion of the Equity Units that remain unvested on the
certification following the Date of Termination shall be forfeited as of the
Date of Termination.
 
15

--------------------------------------------------------------------------------



5.4.7. No Mitigation or Offset. The Executive shall not be required to mitigate
the amount of any payment provided for in this Section 5.4 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 5.4 be reduced by any compensation earned by the Executive as the
result of employment by another employer or business or by profits earned by the
Executive from any other source at any time before and after the Date of
Termination. The Company’s obligation to make any payment pursuant to, and
otherwise to perform its obligations under, this Agreement shall not be affected
by any offset, counterclaim or other right that the Company may have against the
Executive for any reason.
 
5.4.8. Release. Notwithstanding any provision to the contrary in this Agreement,
the Company’s obligation to pay or provide the Executive with the payments and
benefits under Sections 5.4.2 and 5.4.3 (other than the Amounts and Benefits),
and any distributions with respect to the Equity Units under Sections 5.4.2,
5.4.3 and 5.4.6, shall be conditioned on the Executive’s executing and not
revoking a waiver and general release in the form set forth as Exhibit D
attached to this Agreement (with such changes therein, if any, as are legally
necessary at the time of execution to make it enforceable) (the “Release”). The
Company shall provide the Release to the Executive within seven (7) days
following the applicable Date of Termination. In order to receive the payments
and benefits under Sections 5.4.2 and 5.4.3 (other than the Amounts and
Benefits) and the distributions with respect to the Equity Units under Sections
5.4.2, 5.4.3 and 5.4.6, the Executive will be required to sign the Release
within twenty-one (21) or forty-five (45) days after the date it is provided to
him, whichever is applicable under applicable law, and not revoke it within the
seven (7) day period following the date on which it is signed by him.
Notwithstanding anything to the further contrary contained herein, (i) all
payments delayed pursuant to this Section, except to the extent delayed pursuant
to Section 9.8.2, shall be paid to the Executive in a lump sum on the first
Company payroll date on or following the sixtieth (60th) day after the Date of
Termination, and any remaining payments due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein and (ii) all distributions with respect to the Equity Units delayed
pursuant to this Section, except to the extent delayed pursuant to Section
9.8.2, shall be distributed to the Executive on the sixtieth (60th) day after
the Date of Termination.
 
16

--------------------------------------------------------------------------------



6. INSURABILITY; RIGHT TO INSURE
 
The Company shall have the right to maintain key man life insurance in its own
name covering the Executive’s life in an amount of up to fifty million dollars
($50,000,000.00). The Executive shall fully cooperate in the procuring of such
insurance, including, without limitation, by submitting to the required medical
examinations, if any, and by filling out, executing and delivering such
applications and other instrument in writing as may be reasonably required by an
insurance company or companies to which application or applications for
insurance may be made by or for the Company.
 
7. CONFIDENTIALITY; NON-COMPETITION; NON-SOLICITATION; NON-DISPARAGEMENT;
COOPERATION 
 
7.1. The Company and the Executive acknowledge that the services to be performed
by the Executive under this Agreement are unique and extraordinary and, as a
result of such employment, the Executive shall be in possession of Confidential
Information relating to the business practices of the Company and its
subsidiaries and affiliates (collectively, the “Company Group”). The term
“Confidential Information” shall mean any and all information (oral and written)
relating to the Company Group, or any of their respective activities, or of the
clients, customers or business practices of the Company Group, other than such
information which (i) is generally available to the public or within the
relevant trade or industry, other than as the result of breach of the provisions
of this Section 7.1, or (ii) the Executive is required to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law. The Executive shall not, during the Term nor at any time thereafter,
except as may be required in the course of the performance of his duties
hereunder (including without limitation, pursuant to Section 7.6 below) and
except with respect to any litigation or arbitration involving this Agreement,
including the enforcement hereof, directly or indirectly, use, communicate,
disclose or disseminate to any person, firm or corporation any Confidential
Information regarding the Company Group nor of the clients, customers or
business practices of the Company Group acquired by the Executive during, or as
a result of, his employment with the Company, without the prior written consent
of the Company. Without limiting the foregoing, the Executive understands that
Executive shall be prohibited from misappropriating any trade secret of the
Company Group or of the clients or customers of the Company Group acquired by
the Executive during, or as a result of, his employment with the Company, at any
time during or after the Term.
 
7.2. Upon the termination of the Executive’s employment for any reason
whatsoever all Company Group property that is in the possession of the Executive
shall be promptly returned to the Company, including, without limitation, all
documents, records, notebooks, equipment, price lists, specifications, programs,
customer and prospective customer lists and other materials that contain
Confidential Information which are in the possession of the Executive, including
all copies thereof. Anything to the contrary notwithstanding, the Executive
shall be entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses,
(iii) information that he reasonably believes may be needed for tax purposes and
(iv) copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.
 
17

--------------------------------------------------------------------------------



7.3. The Executive hereby agrees that he shall not, during the Term and for a
period of one (1) year thereafter, in any location in which the Company Group or
a licensee thereof operates or sells its products, directly or indirectly,
engage, have an interest in or render any services to any business (whether as
owner, manager, operator, licensor, licensee, lender, partner, stockholder,
joint venturer, employee, consultant or otherwise) (collectively, “Engage”)
competitive with the business activities conducted by the Company Group, or the
business activities that the Company Group has plans to conduct, on the Date of
Termination. Notwithstanding the foregoing, nothing herein shall prevent the
Executive from (i) owning securities in a publicly traded entity whose
activities compete with those of the Company Group (or any member thereof),
provided that such securities holdings are not greater than five percent (5%) of
such entity; (ii) Engaging in the business of the ownership and licensing (as
licensor) of trademarks and brands if the products or services carrying such
trademarks and brands do not compete with the products or services carrying the
trademarks and brands owned and licensed (as licensor) by the Company, or that
the Company is actively planning to own or license (as licensor), on the Date of
Termination; or (iii) Engaging in an operating company(s) (including ownership
of securities of such operating company(s)’ holding company) that does not
compete with the business activities conducted by the Company Group (or any
member thereof), or that the Company Group (or any member thereof) has active
plans to conduct, on the Date of Termination.
 
7.4. The Executive shall not, except in the furtherance of the Executive’s
duties hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) during the Term (except in the
good faith performance of his duties) and for a period of two (2) years
thereafter, solicit, aid or induce any employee, representative or agent of the
Company Group to leave such employment or retention or to accept employment with
or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company Group or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, (ii) during the Term
(except in the good faith performance of his duties) and for a period of one (1)
year thereafter, solicit, aid or induce any customer of the Company Group to
purchase goods or services then sold by the Company Group from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer or (iii) during the Term (except
in the good faith performance of his duties) and for a period of one (1) year
thereafter, interfere in any manner with the relationship of the Company Group
and any of their vendors. An employee, representative or agent shall be deemed
covered by this Section while so employed or retained by the Company and for six
(6) months thereafter. Anything to the contrary notwithstanding, the Company
agrees that the following shall not be deemed a violation of this Section 7.4:
(a) the Executive’s solicitation of the Company Group’s customers and/or vendors
in connection with, and directly related to, his Engaging in a business that
complies with Sections 7.3(ii) or (iii); (b) the Executive’s responding to an
unsolicited request for an employment reference regarding any former employee of
the Company Group from such former employee, or from a third party, by providing
a reference setting forth his personal views about such former employee; or (c)
if an entity with which the Executive is associated hires or engages any
employee of the Company Group, if the Executive was not, directly or indirectly,
involved in hiring or identifying such person as a potential recruit or
assisting in the recruitment of such employee. For purposes hereof, the
Executive shall only be deemed to have been involved “indirectly” in soliciting,
hiring or identifying an employee if the Executive (x) directs a third party to
solicit or hire the Employee, (y) identifies an employee to a third party as a
potential recruit or (z) aids, assists or participates with a third party in
soliciting or hiring an employee.
 
18

--------------------------------------------------------------------------------



7.5. At no time during or within five (5) years after the Term shall the
Executive, directly or indirectly, disparage the Company Group or any of the
Company Group’s past or present employees, directors, products or services. The
Company shall advise its senior officers and the members of the Board (while
serving in such capacities) not to disparage the Executive during the Term or
within the five (5) year period after the Term, except in the good faith
performance of their duties or fiduciary obligations. Notwithstanding the
foregoing, nothing in this Section 7.5 shall prevent any person from making any
truthful statement to the extent (i) necessary to rebut any untrue public
statements made about him or her; (ii) necessary with respect to any litigation,
arbitration or mediation involving this Agreement, including, but not limited
to, the enforcement of this Agreement; (iii) required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with jurisdiction over such person; or (iv) made as good
faith competitive statements in the ordinary course of business.
 
7.6. Upon the receipt of reasonable notice from the Company (including the
Company’s outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters of which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company Group and their respective representatives in defense of any
claims that may be made against the Company Group (or any member thereof), and
will provide reasonable assistance to the Company Group in the prosecution of
any claims that may be made by the Company Group (or any member thereof), to the
extent that such claims may relate to matters related to the Executive’s period
of employment with the Company (or any predecessors). Any request for such
cooperation shall take into account the Executive’s other personal and business
commitments. The Executive also agrees to promptly inform the Company (to the
extent the Executive is legally permitted to do so) if the Executive is asked to
assist in any investigation of the Company Group (or any member thereof) or
their actions, regardless of whether a lawsuit or other proceeding has then been
filed with respect to such investigation, and shall not do so unless legally
required. If the Executive is required to provide any services pursuant to this
Section 7.6 following the Term, upon presentation of appropriate documentation,
the Company shall promptly reimburse the Executive for reasonable out-of-pocket
travel, lodging, communication and duplication expenses incurred in connection
with the performance of such services and in accordance with the Company’s
expense policy for its senior officers, and for legal fees to the extent the
Board in good faith reasonably believes that separate representation is
warranted. The Executive’s entitlement to reimbursement of such costs and
expenses, including legal fees, pursuant to this Section 7.6, shall in no way
affect the Executive’s rights, if any, to be indemnified and/or advanced
expenses in accordance with the Company’s (or any of its subsidiaries’)
corporate or other organizational documents, any applicable insurance policy,
and/or in accordance with this Agreement.
 
19

--------------------------------------------------------------------------------



7.7. Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 7 may result in material and irreparable injury to the Company, or its
affiliates or subsidiaries, for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat the Company shall be entitled to a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this Section
7 or such other relief as may be required specifically to enforce any of the
covenants in this Section 7. If for any reason it is held that the restrictions
under this Section 7 are not reasonable or that consideration therefor is
inadequate, such restrictions shall be interpreted or modified to include as
much of the duration and scope identified in this Section as will render such
restrictions valid and enforceable.
 
7.8. In the event of any violation of the provisions of this Section 7, the
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 7 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.
 
8. INDEMNIFICATION/ DIRECTORS AND OFFICERS LIABILITY INSURANCE
 
During the Term and thereafter, the Company shall indemnify and hold harmless
the Executive and his heirs and representatives as, and to the extent, provided
in the Company’s by-laws. During the Term and thereafter, the Company shall also
cover Executive under the Company’s directors’ and officers’ liability insurance
on the same basis as it covers other senior executive officers and directors of
the Company.
 
9. MISCELLANEOUS
 
9.1. Notices. All notices or communications hereunder shall be in writing,
addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):
 
To the Company:
Iconix Brand Group, Inc.
1450 Broadway
4th Floor
New York, NY 10018
Attn: Andrew R. Tarshis
           Senior Vice President and General Counsel
     
with a copy (which shall not constitute notice) to:
     
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Attn: Robert J. Mittman, Esq.

 
20

--------------------------------------------------------------------------------



To the Executive, at the last address for the Executive on the books of the
Company.
 
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth (5th) day after the day
on which such notice is mailed.
 
9.2. Severability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 
9.3. Binding Effect; Benefits. Executive may not delegate his duties or assign
his rights hereunder. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company other than pursuant to a
merger or consolidation in which the Company is not the continuing entity, or a
sale, liquidation or other disposition of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets or businesses of the Company and assumes the
liabilities, obligations and duties of the Company under this Agreement, either
contractually or by operation of law. The Company further agrees that, in the
event of any disposition of its business and assets described in the preceding
sentence, it shall use its best efforts to cause such assignee or transferee
expressly to assume the liabilities, obligations and duties of the Company
hereunder. For the purposes of this Agreement, the term “Company” shall include
the Company and, subject to the foregoing, any of its successors and assigns.
This Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.
 
9.4. Entire Agreement. This Agreement, including the Exhibits hereto, represent
the entire agreement of the parties with respect to the subject matter hereof
and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive, including, without
limitation, the Prior Agreement and the agreement by and between the Company
(f/k/a Candie’s Inc.) and the Executive entered into March 29, 2005, each of
which shall be deemed to have terminated on December 31, 2007. This Agreement
(including any of the Exhibits hereto) may be amended at any time by mutual
written agreement of the parties hereto. In the case of any conflict between any
express term of this Agreement and any statement contained in any plan, program,
arrangement, employment manual, memo or rule of general applicability of the
Company, this Agreement shall control.
 
9.5. Withholding. The payment of any amount pursuant to this Agreement shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required by applicable law.
 
21

--------------------------------------------------------------------------------



9.6. Governing Law. This Agreement and the performance of the parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of New York.
 
9.7. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or the Executive’s employment with the Company, other than
injunctive relief under Section 7.7 hereof, but excluding any dispute or
controversy arising out of the administration of Section 2.4.2 hereof and the
related provisions of Exhibit C hereto, which shall be resolved as set forth in
Exhibit C hereto, shall be settled exclusively by arbitration, conducted before
a single arbitrator in New York, New York (applying New York law) in accordance
with the Commercial Arbitration Rules and Procedures of the American Arbitration
Association then in effect. The decision of the arbitrator will be final and
binding upon the parties hereto. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. The parties acknowledge and agree that
in connection with any such arbitration and regardless of outcome (a) each party
shall pay all its own costs and expenses, including without limitation its own
legal fees and expenses, and (b) joint expenses shall be borne equally among the
parties. EACH PARTY WAIVES RIGHT TO TRIAL BY JURY.
 
9.8. Section 409A of the Code.
 
9.8.1. It is intended that the provisions of this Agreement comply with Section
409A of Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
the Executive to incur any additional tax or interest under Code Section 409A,
the Company shall, upon the specific request of the Executive, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and the Company of the
applicable provision shall be maintained, but the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. The Company shall timely use its reasonable
business efforts to amend any plan or program in which the Executive
participates to bring it in compliance with Code Section 409A. Notwithstanding
the foregoing, the Company shall have no liability with regard to any failure to
comply with Code Section 409A so long as it has acted in good faith with regard
to compliance therewith.
 
22

--------------------------------------------------------------------------------



9.8.2. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation from Service. If the Executive is deemed on the date of
termination of his employment to be a “specified employee”, within the meaning
of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment, the providing of
any benefit or any distribution of equity made subject to this Section 9.8.2, to
the extent required to be delayed in compliance with Section 409A(a)(2)(B) of
the Code, and any other payment, the provision of any other benefit or any other
distribution of equity that is required to be delayed in compliance with Section
409A(a)(2)(B) of the Code, such payment, benefit or distribution shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Executive’s Separation from Service or (ii)
the date of the Executive’s death. On the first day of the seventh month
following the date of Executive’s Separation from Service or, if earlier, on the
date of his death, (x) all payments delayed pursuant to this Section 9.8.2
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein and (y) all distributions of equity delayed pursuant
to this Section 9.8.2 shall be made to the Executive. In addition to the
foregoing, to the extent required by Section 409A(a)(2)(B) of the Code, prior to
the occurrence of a Disability termination as provided in Section 5.1.2 hereof,
the payment of any compensation to the Executive under this Agreement shall be
suspended for a period of six months commencing at such time that the Executive
shall be deemed to have had a Separation from Service because either (A) a sick
leave ceases to be a bona fide sick leave of absence, or (B) the permitted time
period for a sick leave of absence expires (an “SFS Disability”), without regard
to whether such SFS Disability actually results in a Disability termination.
Promptly following the expiration of such six-month period, all compensation
suspended pursuant to the foregoing sentence (whether it would have otherwise
been payable in a single sum or in installments in the absence of such
suspension) shall be paid or reimbursed to the Executive in a lump sum. On any
delayed payment date under this Section 9.8.2, there shall be paid to the
Executive or, if the Executive has died, to his estate, in a single cash lump
sum together with the payment of such delayed payment, interest on the aggregate
amount of such delayed payment at the Delayed Payment Interest Rate (as defined
below) computed from the date on which such delayed payment otherwise would have
been made to the Executive until the date paid. For purposes of the foregoing,
the “Delayed Payment Interest Rate” shall mean the short term Applicable Federal
Rate as of the business day immediately preceding the payment date for the
applicable delayed payment.
 
9.8.3. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.
 
9.9. The Company shall promptly pay upon presentation of appropriate
documentation the reasonable legal fees incurred by the Executive in connection
with the negotiation and documentation of this Agreement in an amount not to
exceed seventy-five thousand dollars ($75,000).
 
23

--------------------------------------------------------------------------------



9.10. Survivorship. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Term, the respective rights and obligations of the
parties shall survive such expiration to the extent necessary to carry out the
intentions of the parties as embodied in this Agreement. This Agreement shall
continue in effect until there are no further rights or obligations of the
parties outstanding hereunder and shall not be terminated by either party
without the express prior written consent of both parties.
 
9.11. Counterparts. This Agreement may be executed in counterparts (including by
fax or pdf) which, when taken together, shall constitute one and the same
agreement of the parties.
 
9.12. Company Representations. The Company represents and warrants to the
Executive that (i) the execution, delivery and performance of this Agreement
(and the agreements referred to herein) by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the officer signing
this Agreement on behalf of the Company is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company is a party or by which it is
bound and (iv) upon execution and delivery of this Agreement by the Executive
and the Company, it shall be a valid and binding obligation of the Company
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.
 


 
[End of Text - Signature page follows]

24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the Signing Date.
 
 
THE COMPANY:
 
ICONIX BRAND GROUP, INC
   
By:
/s/ Mark Friedman
Name: Mark Friedman
Title: Chairman of the Compensation Committee
 
EXECUTIVE
 
/s/ Neil Cole
Neil R. Cole

 
25

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Form of Restricted Stock Unit Award Agreement
 
 
ICONIX BRAND GROUP, INC.
 
RESTRICTED STOCK UNIT AGREEMENT
 
To: Neil R. Cole
 
Date of Award: _______________________
 
You are hereby awarded (the “Award”), effective as of the date hereof, ________
restricted stock units (“Unit or RSUs”, as the case may be) each of which shall
represent the right to receive one share (the “Share”) of common stock $.001 par
value (“Common Stock”), of Iconix Brand Group, Inc., a Delaware corporation (the
“Company”), pursuant to the Company’s 2006 Equity Incentive Plan (the “Plan”),
subject to certain vesting restrictions specified below (the “Vesting”).
 
This Award is made pursuant to Section 2.4.1 of the Employment Agreement
(“Employment Agreement”) entered into between you and the Company effective
January 1, 2008. Pursuant to Sections 3 and 6(a)(8) of the Plan, for purposes of
this Award, the term “Cause” shall be as defined in the Employment Agreement.
Defined terms that are not otherwise defined in the Plan or this Award, are as
defined in the Employment Agreement. This Award is intended to comply with the
terms of the Employment Agreement and the terms of the Plan, and in the event of
any inconsistency between the terms of the Employment Agreement and the terms of
the Plan, the terms of the Plan shall control.
 
During the period commencing on the Award date and terminating on the fifth
anniversary of the Effective Date, except as otherwise provided herein, the
Units may not be sold, assigned, transferred, pledged, or otherwise encumbered
and are subject to forfeiture as provided herein.
 
Vesting
 
The RSUs shall vest in five equal annual installments with the first such
installment vesting on December 31, 2008, and each of the four subsequent
installments vesting each December 31 thereafter, with a final vesting date of
December 31, 2012 (each a “Time Vesting Date”) subject to your continuous
employment with the Company through each Time Vesting Date.
 
Notwithstanding the foregoing, any then remaining unvested RSUs shall
immediately become vested effective simultaneous with a Change in Control (as
defined, for the purposes of this Award, in Section 5.4.4 of the Employment
Agreement).
 
Notwithstanding the foregoing, in the event of a termination of your employment
with the Company prior to any Time Vesting Date, your then unvested RSUs as of a
Date of Termination shall vest or be forfeited as follows:
 
26

--------------------------------------------------------------------------------




 
1.
If Termination upon Death, 100% of the then remaining unvested RSUs shall
immediately become vested.

 

 
2.
If Termination upon Disability, subject to Section 5.4.8 of the Employment
Agreement, 50% of the then remaining unvested RSUs shall immediately become
vested and the balance shall be forfeited.

 

 
3.
If Termination is without Cause or for Good Reason, subject to Section 5.4.8 of
the Employment Agreement, 75% of the then remaining unvested RSUs shall vest and
the balance shall be forfeited.

 

 
4.
If Termination is for Cause or without Good Reason, 100% of the then remaining
unvested RSUs shall be forfeited.

 
Payment
 
Except as set forth below, any vested portion of the RSUs shall be distributed
to you, or your successors and assigns, as the case may be, in shares of Common
Stock within 15 days after the applicable Time Vesting Date. Notwithstanding the
foregoing, (i) all vested RSUs shall be distributed to you in shares of Common
Stock simultaneous with the Company incurring a Change in Control; (ii) any RSUs
that vest by reason of your Death, shall be distributed in shares of Common
Stock to your estate 60 days after the Date of Termination; and (iii) to the
extent that RSUs become vested by reason of termination of your employment upon
Disability or without Cause or for Good Reason, such RSUs shall be payable in
shares of Common Stock as provided in, and subject to, Sections 5.4.8 and 9.8.2
of the Employment Agreement.
 
Dividends
With respect to the RSUs, you will have the right to receive dividend
equivalents (in cash or in kind, as the case may be) in respect of any dividend
distributed to holders of Common Stock of record on and after the Date of Award;
provided, that any such dividend equivalents shall be subject to the same
restrictions as the RSUs with regard to which they are issued, including without
limitation, as to vesting (including accelerated vesting) and time of
distribution. All such withheld dividends shall not earn interest, except as
otherwise determined by the Administrator. You will not receive withheld
dividends on any RSUs which are forfeited and all such dividends shall be
forfeited along with the RSUs which are forfeited.
   
Tax Withholding
The Company shall have the right to withhold from your compensation an amount
sufficient to fulfill its or its Affiliate’s obligations for any applicable
withholding and employment taxes. Alternatively, the Company may require you to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the Shares, or, in lieu thereof, to retain or sell
without notice a sufficient number of Shares to cover the amount required to be
withheld. The Company may withhold from any cash dividends paid with respect to
RSUs an amount sufficient to cover taxes owed, if any, as a result of the
dividend payment. The Company’s method of satisfying its withholding obligations
shall be solely in the discretion of the Administrator, subject to applicable
federal, state, local and foreign laws. The Company shall have a lien and
security interest in the Shares and any accumulated dividends to secure your
obligations hereunder.

 
27

--------------------------------------------------------------------------------


 
Tax Representations
You hereby represent and warrant to the Company as follows:
 
(a) You have reviewed with your own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. You are relying solely on such advisors and not on any
statements or representations of the Company or any of its Employees or agents.
 
(b) You understand that you (and not the Company) shall be responsible for your
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.
 
Securities Law Representations
The following two paragraphs shall be applicable if, on the date of issuance of
the Shares, no registration statement and current prospectus under the
Securities Act of 1933, as amended (the “1933 Act”), covers the issuance by the
Company to you of Shares, and shall continue to be applicable for so long as
such registration has not occurred and such current prospectus is not available:
 
(a) You hereby agree, warrant and represent that you will acquire the Shares to
be issued hereunder for your own account for investment purposes only, and not
with a view to, or in connection with, any resale or other distribution of any
of such shares, except as hereafter permitted. You further agree that you will
not at any time make any offer, sale, transfer, pledge or other disposition of
such Shares to be issued hereunder without an effective registration statement
under the 1933 Act, and under any applicable state securities laws or an opinion
of counsel acceptable to the Company to the effect that the proposed transaction
will be exempt from such registration. You agree to execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
foreign law, rule or regulation, or any securities exchange rule or listing
agreement.
 
(b) The certificates for Shares to be issued to you hereunder shall bear the
following legend:


“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”
 

 
28

--------------------------------------------------------------------------------


 
Stock Dividend, Stock Split and Similar Capital Changes
In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of Units and shares subject to this Agreement
shall be appropriately adjusted in a manner to be determined in the sole
discretion of the Administrator, whose decision shall be final, binding and
conclusive in the absence of clear and convincing evidence of bad faith. Any
Units or shares of Common Stock or other securities received, as a result of the
foregoing, by you with respect to the RSUs shall be subject to the same
restrictions as the RSUs, the certificate or other instruments evidencing such
shares of Common Stock or other securities shall be legended as provided above
with respect to the RSUs, and any cash dividends received with respect to such
Units shall be subject to the same restrictions as dividend equivalents with
respect to the RSUs.
   
Non-Transferability
Unvested RSUs are not transferable.
   
No Effect on Employment
Nothing herein guarantees you employment for any specified period of time. This
means that, except as provided in the Employment Agreement, either you or the
Company or any of its Affiliates may terminate your employment at any time for
any reason, with or without cause, or for no reason. You recognize that, for
instance, you may terminate your employment or the Company or any of its
Affiliates may terminate your employment prior to the date on which your Units
become vested.

 
29

--------------------------------------------------------------------------------


 
No Effect on Corporate Authority
You understand and agree that the existence of this Agreement will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
   
Arbitration
Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration in accordance with Section
9.7 of the Employment Agreement. However, prior to submission to arbitration you
will attempt to resolve any disputes or disagreements with the Company over this
Agreement amicably and informally, in good faith, for a period not to exceed two
weeks. Thereafter, subject to the foregoing, the dispute or disagreement will be
submitted to arbitration. At any time prior to a decision from the arbitrator(s)
being rendered, you and the Company may resolve the dispute by settlement.
   
Governing Law
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
   
Notices
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the executive office of the Company. If mailed, it should be
addressed to the [                                ] of the Company. Any notice
given to you will be addressed to you at your address as reflected on the
personnel records of the Company. You and the Company may change the address for
notice by like notice to the other. Notice will be deemed to have been duly
delivered when hand-delivered or, if mailed, on the day such notice is
postmarked.
   
Agreement Subject to Plan; Entire Agreement
This Agreement shall be subject to the terms of the Plan in effect on the date
hereof, subject to “Conflicting Terms” below, which terms are hereby
incorporated herein by reference and made a part hereof. This Agreement
constitutes the entire understanding between the Company and you with respect to
the subject matter hereof and no amendment, supplement or waiver of this
Agreement, in whole or in part, shall be binding upon the Company unless in
writing and signed by the President of the Company

 
30

--------------------------------------------------------------------------------


 
Conflicting Terms
Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan in effect on the date hereof, the terms of the Plan will control.



 
Please sign the Acknowledgement attached to this Restricted Stock Unit Agreement
and return it to the Company’s Secretary, thereby indicating your understanding
of and agreement with its terms and conditions.
 



 
ICONIX BRAND GROUP, INC.
             
By: _______________________________


31

--------------------------------------------------------------------------------



ACKNOWLEDGMENT


I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Restricted Stock Unit Agreement. I hereby signify my understanding of, and my
agreement with, the terms and conditions of the Plan and of the Restricted Stock
Unit Agreement. I agree to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator concerning any questions
arising under the Plan with respect to this Restricted Stock Unit Agreement. I
accept this Restricted Stock Unit Agreement in full satisfaction of any previous
written or oral promise made to me by the Company or any of its Affiliates with
respect to option or stock grants.
 
Date: _________________
 
 

     
Neil R. Cole


32

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Form of Performance Stock Unit Award Agreement
 
 
ICONIX BRAND GROUP, INC.
 
RESTRICTED STOCK PERFORMANCE UNIT AGREEMENT
 
To: Neil R. Cole
 
Date of Award: _______________________
 
You are hereby awarded (the “Award”), effective as of the date hereof, ________
restricted stock performance units (“Unit or PSUs”, as the case may be) each of
which shall represent the right to receive one share (the “Share”) of common
stock $.001 par value (“Common Stock”), of Iconix Brand Group, Inc., a Delaware
corporation (the “Company”), pursuant to the Company’s 2006 Equity Incentive
Plan (the “Plan”), subject to certain vesting restrictions specified below (the
“Vesting”).
 
This Award is made pursuant to Section 2.4.2 of the Employment Agreement
(“Employment Agreement”) entered into between you and the Company effective
January 1, 2008. Pursuant to Sections 3 and 6(a)(8) of the Plan, for purposes of
this Award, the term “Cause” shall be as defined in the Employment Agreement.
Defined terms that are not otherwise defined in the Plan or this Award, are as
defined in the Employment Agreement. This Award is intended to comply with the
terms of the Employment Agreement and the terms of the Plan, and in the event of
any inconsistency between the terms of the Employment Agreement and the terms of
the Plan, the terms of the Plan shall control.
 
During the period commencing on the Award date and terminating on the fifth
anniversary of the Effective Date, except as otherwise provided herein, the
Units may not be sold, assigned, transferred, pledged, or otherwise encumbered
and are subject to forfeiture as provided herein.
 
Vesting
 
The PSUs shall be performance based and shall vest based on the achievement of
annual performance goals as described on Exhibit C to your Employment Agreement,
which is incorporated herein by reference (“Exhibit C”), and upon certification
of achievement by the Compensation Committee as set for on Exhibit C.
 
Notwithstanding anything to the contrary contained herein or in the Employment
Agreement, in the event of a Change in Control (as defined, for the purposes of
this Award, in Section 5.4.4 of the Employment Agreement), (x) the unvested PSUs
shall vest as follows: (a) with regard to the PSUs that could vest in the
calendar year of the Change of Control, based on the achievement of the
performance goals for the year in which such Change in Control occurs (including
as a result of achieved aggregate growth), calculated as of the date of such
Change in Control (with the date on which the Change of Control occurs being
deemed to be the end of a Performance Period for purposes of the calculations
set forth on Exhibit C, but with no adjustment of the level of the goals), and
(b) with regard to the PSUs that could otherwise only vest in calendar years
after the Change in Control, based on the achievement of the performance goals
for later Performance Periods that would be deemed to have been achieved as of
the date of the Change of Control (with the date on which the Change of Control
occurs being deemed to be the end of each such later Performance Period for
purposes of the calculations set forth on Exhibit C, but with no adjustment of
the level of the goals), including, in the case of clauses (a) and (b), as a
consequence of the price per share of the Common Stock (including as a result of
a deemed liquidation following a Change in Control which is a sale of the
Company’s assets) being paid by the acquirer in connection with the Change in
Control and (y) any portion of the PSUs that remains unvested on the date of
such Change in Control after giving effect to the foregoing clause (x) shall be
forfeited as of the date of such Change in Control.

33

--------------------------------------------------------------------------------



Notwithstanding the foregoing, in the event of a termination of your employment
with the Company prior to any Performance Vesting Date, your then unvested PSUs
as of a Date of Termination shall vest or be forfeited as follows:
 

 
1.
If Termination upon Death, the portion of the PSUs subject to vesting in the
calendar year the Date of Termination occurs (including, as a result of achieved
aggregate growth) shall immediately become vested on the certification of the
Compensation Committee promptly after the Date of Termination based on the
achievement of the performance goals for such year, calculated through the Date
of Termination (with the Date of Termination being deemed to be the end of a
Performance Period for purposes of the calculations set forth on Exhibit C, but
with no adjustment of the level of goals), and shall be distributed to your
estate in shares of Common Stock sixty (60) days after the Date of Termination.
After giving effect to the foregoing, any portion of the PSUs that remain
unvested on the certification following the Date of Termination shall be
forfeited as of the Date of Termination.

 

 
2.
If Termination upon Disability, subject to Section 5.4.8 of the Employment
Agreement, the portion of the PSUs subject to vesting in the calendar year the
Date of Termination occurs (including, as a result of achieved aggregate growth)
shall immediately become vested on the certification of the Compensation
Committee promptly after the Date of Termination based on the achievement of the
performance goals for such year, calculated through the Date of Termination
(with the Date of Termination being deemed to be the end of a Performance Period
for purposes of the calculations set forth on Exhibit C, but with no adjustment
of the level of goals), and shall be distributed in shares of Common Stock to
you as provided in, and subject to, Sections 5.4.8 and 9.8.2. of the Employment
Agreement. After giving effect to the foregoing, any portion of the PSUs that
remain unvested on the certification following the Date of Termination shall be
forfeited as of the Date of Termination.

 

 
3.
If Termination is without Cause or for Good Reason, subject to Section 5.4.8 of
the Employment Agreement, the portion of the PSUs subject to vesting in the
calendar year the Date of Termination occurs (including, as a result of achieved
aggregate growth) shall immediately become vested on the certification of the
Compensation Committee promptly after the Date of Termination based on the
achievement of the performance goals for such year calculated through the Date
of Termination (with the Date of Termination being deemed to be the end of a
Performance Period for purposes of the calculations set forth on Exhibit C, but
with no adjustment of the level of the goals), and shall be distributed in
shares of Common Stock to you as provided in, and subject to, Sections 5.4.8 and
9.8.2. of the Employment Agreement. After giving effect to the foregoing, any
portion of the PSUs that remain unvested on the certification following the Date
of Termination shall be forfeited as of the Date of Termination..

 
34

--------------------------------------------------------------------------------




 
4.
If Termination is for Cause or without Good Reason, 100% of the then unvested
PSUs shall be forfeited.

 
Payment
 
Other than as provided in the immediately preceding clauses 1, 2 and 3 as to
conditions and timing of distribution of Common Stock with respect to PSUs
vesting as a result of a termination of your employment and Section 9.8.2 of the
Employment Agreement with regard to equity distributed as a result of your
incurring a Separation from Service as an employee of the Company, any vested
portion of the PSUs shall be distributed to you in shares of Common Stock in the
year following the year of each applicable Performance Vesting Date following
the Compensation Committee’s certification of the level of attainment of the
annual performance goals. Notwithstanding anything to the contrary contained
herein or in the Employment Agreement, except as to Sections 5.4.8 and 9.8.2 of
the Employment Agreement, all vested PSUs (including those vested in connection
with a Change in Control) shall be distributed to you in shares of Common Stock
simultaneous with the Company’s incurring a Change in Control.
 
Dividends
With respect to the PSUs, you will have the right to receive dividend
equivalents (in cash or in kind, as the case may be) in respect of any dividend
distributed to holders of Common Stock of record on and after the Date of Award;
provided, that any such dividend equivalents shall be subject to the same
restrictions as the PSUs with regard to which they are issued, including without
limitation, as to vesting (including accelerated vesting) and time of
distribution. All such withheld dividends shall not earn interest, except as
otherwise determined by the Administrator. You will not receive withheld
dividends on any PSUs which are forfeited and all such dividends shall be
forfeited along with the PSUs which are forfeited.
 
Tax Withholding
The Company shall have the right to withhold from your compensation an amount
sufficient to fulfill its or its Affiliate’s obligations for any applicable
withholding and employment taxes. Alternatively, the Company may require you to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the Shares, or, in lieu thereof, to retain or sell
without notice a sufficient number of Shares to cover the amount required to be
withheld. The Company may withhold from any cash dividends paid with respect to
PSUs an amount sufficient to cover taxes owed, if any, as a result of the
dividend payment. The Company’s method of satisfying its withholding obligations
shall be solely in the discretion of the Administrator, subject to applicable
federal, state, local and foreign laws. The Company shall have a lien and
security interest in the Shares and any accumulated dividends to secure your
obligations hereunder.

 
35

--------------------------------------------------------------------------------


 
Tax Representations
You hereby represent and warrant to the Company as follows:
 
 
(a)      You have reviewed with your own tax advisors the federal, state, local
and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. You are relying solely on such advisors and not
on any statements or representations of the Company or any of its Employees or
agents.
 
 
(b)      You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.
 
Securities Law Representations
The following two paragraphs shall be applicable if, on the date of issuance of
the Shares, no registration statement and current prospectus under the
Securities Act of 1933, as amended (the “1933 Act”), covers the issuance by the
Company to you of Shares, and shall continue to be applicable for so long as
such registration has not occurred and such current prospectus is not available:
 
 
(a)      You hereby agree, warrant and represent that you will acquire the
Shares to be issued hereunder for your own account for investment purposes only,
and not with a view to, or in connection with, any resale or other distribution
of any of such shares, except as hereafter permitted. You further agree that you
will not at any time make any offer, sale, transfer, pledge or other disposition
of such Shares to be issued hereunder without an effective registration
statement under the 1933 Act, and under any applicable state securities laws or
an opinion of counsel acceptable to the Company to the effect that the proposed
transaction will be exempt from such registration. You agree to execute such
instruments, representations, acknowledgments and agreements as the Company may,
in its sole discretion, deem advisable to avoid any violation of federal, state,
local or foreign law, rule or regulation, or any securities exchange rule or
listing agreement.
 
 
(b)      The certificates for Shares to be issued to you hereunder shall bear
the following legend:
 
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

 
36

--------------------------------------------------------------------------------


 
Stock Dividend, Stock Split and Similar Capital Changes
In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of Units and shares subject to this Agreement
shall be appropriately adjusted in a manner to be determined in the sole
discretion of the Administrator, whose decision shall be final, binding and
conclusive in the absence of clear and convincing evidence of bad faith. Any
Units or shares of Common Stock or other securities received, as a result of the
foregoing, by you with respect to the PSUs shall be subject to the same
restrictions as the PSUs, the certificate or other instruments evidencing such
shares of Common Stock or other securities shall be legended as provided above
with respect to the PSUs, and any cash dividends received with respect to such
Units shall be subject to the same restrictions as dividend equivalents with
respect to the PSUs.
 
Non-Transferability
Unvested PSUs are not transferable.
 
No Effect on Employment
Nothing herein guarantees you employment for any specified period of time. This
means that, except as provided in the Employment Agreement, either you or the
Company or any of its Affiliates may terminate your employment at any time for
any reason, with or without cause, or for no reason. You recognize that, for
instance, you may terminate your employment or the Company or any of its
Affiliates may terminate your employment prior to the date on which your Units
become vested.

 
37

--------------------------------------------------------------------------------


 
No Effect on Corporate Authority
You understand and agree that the existence of this Agreement will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
Arbitration
Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration in accordance with Section
9.7 of the Employment Agreement and to the extent provided therein Section 2.4.2
of the Employment Agreement and Exhibit C. However, prior to submission to
arbitration you will attempt to resolve any disputes or disagreements with the
Company over this Agreement amicably and informally, in good faith, for a period
not to exceed two weeks. Thereafter, subject to the foregoing, the dispute or
disagreement will be submitted to arbitration. At any time prior to a decision
from the arbitrator(s) being rendered, you and the Company may resolve the
dispute by settlement.
 
Governing Law
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
 
Notices
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the executive office of the Company. If mailed, it should be
addressed to the [___________________] of the Company. Any notice given to you
will be addressed to you at your address as reflected on the personnel records
of the Company. You and the Company may change the address for notice by like
notice to the other. Notice will be deemed to have been duly delivered when
hand-delivered or, if mailed, on the day such notice is postmarked.
 
Agreement Subject to Plan; Entire Agreement
This Agreement shall be subject to the terms of the Plan in effect on the date
hereof, subject to “Conflicting Terms” below, which terms are hereby
incorporated herein by reference and made a part hereof. This Agreement
constitutes the entire understanding between the Company and you with respect to
the subject matter hereof and no amendment, supplement or waiver of this
Agreement, in whole or in part, shall be binding upon the Company unless in
writing and signed by the President of the Company
 
Conflicting Terms
Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan in effect on the date hereof, the terms of the Plan will control.

 
38

--------------------------------------------------------------------------------


 
Please sign the Acknowledgement attached to this Restricted Stock Performance
Unit Agreement and return it to the Company’s Secretary, thereby indicating your
understanding of and agreement with its terms and conditions.
 



 
ICONIX BRAND GROUP, INC.
         
By: _____________________________

 
39

--------------------------------------------------------------------------------




ACKNOWLEDGMENT


I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Restricted Stock Performance Unit Agreement. I hereby signify my understanding
of, and my agreement with, the terms and conditions of the Plan and of the
Restricted Stock Performance Unit Agreement. I agree to accept as binding,
conclusive, and final all decisions or interpretations of the Administrator
concerning any questions arising under the Plan with respect to this Restricted
Stock Performance Unit Agreement. I accept this Restricted Stock Performance
Unit Agreement in full satisfaction of any previous written or oral promise made
to me by the Company or any of its Affiliates with respect to PSUs.
 
Date: _________________
 
 

     
Neil R. Cole


40

--------------------------------------------------------------------------------


 
EXHIBIT C
 
PSU Performance Goals
 
A. PSU Allocation.
 
The PSU’s shall be allocated to each performance goal set below as follows: (i)
50% of the PSU’s to the achievement of EBITDA Growth (as defined below) (the
“EBITDA Shares”); (ii) 25% of the PSU’s to the achievement of Market
Capitalization Growth (as defined below) (the “MCG Shares”); and (iii) 25% of
the PSU’s to the achievement of Stock Price Growth (as defined below) (the “SPG
Shares”).
 
B. Performance Goals. 


i. Performance goals established for purposes of the grant of the PSU’s are
intended to be “performance-based” under Section 162(m) of the Code and
constitute a “Performance Criteria” as defined in the Equity Plan.
 
ii. Except as expressly provided in Section 2.4 of the Agreement, with regard to
acceleration, the performance goals for each Performance Period (as defined
below) shall be based on the attainment of specified levels of the Company’s
EBITDA, Market Capitalization, and Stock Price over the Performance Periods. The
number of PSU’s will be vested and delivered based on the level of EBITDA
Growth, Market Capitalization Growth, and Stock Price Growth achieved, as
specified below. The Company agrees that the Compensation Committee shall
certify the attainment of EBITDA Growth, Market Capitalization Growth and Stock
Price Growth for each Performance Period to the extent and in the manner
required by Section 162(m) of the Code.
 
iii. The five (5) year performance goals for EBITDA, Market Capitalization and
Stock Price shall be based on the Company’s actual EBITDA for the year ended
December 31, 2007 (calculated as set forth in the definition of EBITDA Growth
below as if January 1, 2007 to December 31, 2007 was a Performance Period), the
Company’s actual market capitalization at the close of business on December 31,
2007 (calculated as set forth in the definition of Market Capitalization Growth
as if December 31, 2007 was the last day of a Performance Period), and the
actual closing market price of the Company’s Common Stock on December 31, 2007
as reported on Nasdaq. For the five (5) year Performance Periods, the Target
levels for each of the three measures (with such levels being based on the
actual 2007 results as aforesaid) shall be compounded annually at 15% over the
five (5) year period and the Threshold levels for each of the three measures
(with such levels being based on the actual 2007 results as aforesaid) shall be
compounded annually at 12% over the five (5) year period. For avoidance of
doubt, and recognizing that the following numbers are intended to be provided as
an example and are not be based on any projections or actual results, in the
event that the Company’s actual EBITDA for the year ended December 31, 2007 was
$110 million, then $126.5 million shall be the Target EBITDA Level against which
to judge EBITDA Growth for the January 1, 2008 through December 31, 2008
Performance Period, and accordingly, the five (5) year Target EBITDA Levels
(that is, 15% increases in respect of the base Target level compounded annually)
for each of the Performance Periods would be $126.5 million (2008), $145.475
million (2009), $167.29625 million (2010), $192.39068 million (2011), and
$221.24928 million (2012); correspondingly, the five (5) year Threshold EBITDA
Levels (that is, 12% increases compounded annually) for each of the Performance
Periods would be $123.2 million (2008), $137.984 million (2009), $154.54208
million (2010), $173.08712 million (2011), and $193.85757 million (2012). The
same methodology shall be used based on the Company’s actual market
capitalization and closing stock price on December 31, 2007.
 
41

--------------------------------------------------------------------------------



1. EBITDA Growth: For each Performance Period, one-fifth (1/5) of the EBITDA
Shares (the “Annual EBITDA Shares”), shall vest on the applicable Performance
Vesting Date based upon the achievement of EBITDA Growth during such Performance
Period as provided in Section B(iii) of this Exhibit (the “EBITDA Level”) as
follows:


EBITDA Level
Percentage of Annual EBITDA Shares Vested
   
15% and above (Target)
100%
at least 12% but less than 15% (Threshold)
50%
less than 12%
0%



2. Market Capitalization Growth: For each Performance Period, one-fifth (1/5) of
the MCG Shares (the “Annual MCG Shares”), shall vest on the applicable
Performance Vesting Date based upon the achievement of Marker Capitalization
Growth during such Performance Period as provided in Section B(iii) of this
Exhibit (the “MCG Level”) as follows:


MCG Level
Percentage of Annual MCG Shares Vested
   
15% and above (Target)
100%
at least 12% but less than 15% (Threshold)
50%
less than 12%
0%



3. Stock Price Growth: For each Performance Period, one-fifth (1/5) of the SPG
Shares (the “Annual SPG Shares”), shall vest on the applicable Performance
Vesting Date based upon the achievement of Stock Price Growth during such
Performance Period as provided in Section B(iii) of this Exhibit (the “SPG
Level”) as follows:


SPG Level
Percentage of Annual SPG Shares Vested
   
15% and above (Target)
100%
at least 12% but less than 15% (Threshold)
50%
less than 12%
0%

 
42

--------------------------------------------------------------------------------



C. Catch-Up; Forfeiture. In the event that any of the performance goals set
forth above is not attained for any Performance Period, the PSU’s subject to
such performance goal shall nevertheless vest as of any succeeding Performance
Vesting Date if, as determined as of such succeeding Performance Vesting Date,
the Company achieves an applicable aggregate performance level as of such
succeeding Performance Vesting Date equal to the attainment of the applicable
Target or Threshold levels for each of the applicable succeeding Performance
Period(s) and the applicable prior Performance Period(s) on an aggregate basis.
If PSU’s scheduled to vest on a Performance Vesting Date have not vested on such
date or on a succeeding Performance Vesting Date or on the final Performance
Vesting Date, they shall automatically be forfeited.
 
D No Interpolation; Fractional Shares. There shall be no interpolation between
each applicable target level (i.e., the EBITDA Level, MCG Level, and the SPG
Level). Any fractional PSU’s resulting from the achievement of any of the
performance goals shall be aggregated and any resulting fractional PSU’s from
such aggregation shall be eliminated.
 
E. Definitions.
 
“EBITDA Growth” means, with respect to each Performance Period, the percentage
growth in the Company’s consolidated earnings before interest, taxes,
depreciation and amortization (EBITDA), with each such component of EBITDA
determined in accordance with generally accepted accounting principles
consistently applied, during such Performance Period as provided in Section
B(iii) of this Exhibit, calculated, in good faith by the Company, from the
Company’s annual audited financial statements, or, for any Performance Period
that is not a complete fiscal year, the Company’s most recently filed Quarterly
Report on Form 10-Q, and if so reviewed, as reviewed by the Company’s
independent certified accountants.


“Market Capitalization Growth” means, with respect to each Performance Period,
the percentage growth in the market capitalization of the Company during such
Performance Period as provided in Section B(iii) of this Exhibit, calculated by
multiplying the number of issued and outstanding shares of Common Stock (plus
any shares repurchased by the Company as of the close of the applicable
Performance Period whenever so purchased) on the last business day of the
applicable Performance Period by the closing market price of a share of Common
Stock, as reported on the principal national securities exchange in the United
States on which the Common Stock is then traded, on the last business day of the
applicable Performance Period.


“Performance Period” means each period from January 1 through December 31 during
the Initial Term, commencing with the period from January 1, 2008 though
December 31, 2008, and ending with the period from January 1, 2012 through
December 31, 2012.


“Performance Vesting Date” means each December 31 during the Initial Term,
commencing with December 31, 2008, and ending with December 31, 2012. Actual
vesting shall occur upon certification of achievement of the performance goals
by the Compensation Committee.


“Stock Price Growth” means, with respect to each Performance Period, the
percentage growth in the Fair Market Value of Common Stock during such
Performance Period as provided in Section B(iii) of this Exhibit, determined by
reference to the closing market price of a share of Common Stock, as reported on
the principal national securities exchange in the United States on which the
Common Stock is then traded, on the last business day immediately preceding the
beginning of the applicable Performance Period and to the closing market price
of a share of Common Stock, as so reported, on the last business day of the
applicable Performance Period.
 
43

--------------------------------------------------------------------------------



F. Miscellaneous.
 
With respect to the each Performance Period, to the extent any provision
contained herein creates impermissible discretion under Section 162(m) of the
Code, such provision will be of no force or effect.


Certification, other than as to stock price, shall be based on the Company’s
audited financial statements for the applicable Performance Period, or, for any
Performance Period that is not a complete fiscal year, the Company’s most
recently filed Quarterly Report on Form 10-Q and, if so reviewed, as reviewed by
the Company’s independent certified public accountants. Any determination or
certification with respect to EBITDA required under this Exhibit C shall be made
in accordance with the generally accepted accounting principles (GAAP) in the
United States, as applied by the Company to the preparation of its financial
statements, as in effect on the Effective Date. In the event of a change in
GAAP, or the Company's application thereof, any determination or certification
with respect to EBITDA as provided in the Company's financial statements shall
be adjusted as required to comply with the foregoing sentence. Vesting shall
only occur upon the certification by the Compensation Committee of the
achievement. The Compensation Committee shall meet for the purpose of
certification and, to the extent appropriate, provide the applicable
certification promptly (and in any event within 30 days) after the completion of
the audit for the fiscal year; provided, that in the case of a termination of
the Executive’s employment, the Compensation Committee shall use reasonable
business efforts to meet for the purpose of certification and, to the extent
appropriate, provide the applicable certification promptly (and in any event
within 30 days) after the Date of Termination; and provided further, that in the
case of a Change in Control, the Compensation Committee shall meet for the
purpose of certification and, to the extent appropriate, provide the applicable
certification immediately prior to the Change in Control. The Company shall
cause the foregoing meetings and certifications to occur in a timely manner,
which agreement by the Company the parties agree is a material obligation and
agreement of the Company.


Notwithstanding anything to the contrary contained in the Agreement or this
Exhibit C, any dispute under Section 2.4.2 and/or this Exhibit C (including in
respect of any dispute arising following any certification by the Compensation
Committee) shall, at the request of the Company or the Executive, be resolved by
the Company’s independent certified public accountants (with such accountants’
fees and expenses being paid by the Company).


In the event that following the vesting of any PSU’s there is a restatement of
the Company’s financial statements for the period utilized for determining said
vesting, and the Compensation Committee determines in good faith that such PSU’s
would not have vested based on the restated financials, including as to its
impact on the stock price or market capitalization, the Compensation Committee
may require the Executive to repay to the Company (in cash or by delivery of
shares of Common Stock) the value (determined as of the time of distribution) of
any shares of Common Stock distributed to the Executive with respect to such
PSU’s, reduced by any un-refundable taxes paid thereon by the Executive, and
upon such demand such amount shall promptly be paid by the Executive to the
Company.
 
44

--------------------------------------------------------------------------------




EXHIBIT D


Form of General Release and Waiver


THIS GENERAL RELEASE AND WAIVER (this “Release”) is entered into effective as of
______________ ___, 20__, by Neil Cole (the “Executive”) in favor of Iconix
Brand Group, Inc. (the “Company”).
 
1. Confirmation of Termination. The Executive’s employment with the Company is
terminated as of ________________ ___, 20__ (the “Termination Date”). The
Executive acknowledges that the Termination Date is the termination date of his
employment for purposes of participation in and coverage under all benefit plans
and programs sponsored by or through the Company. The Executive acknowledges and
agrees that the Company shall not have any obligation to rehire the Executive,
nor shall the Company have any obligation to consider him for employment, after
the Termination Date. The Executive agrees that he will not seek employment with
the Company at any time in the future.
 
2. Resignation. Effective as of the Termination Date, the Executive hereby
resigns as an officer and director of the Company and any of its affiliates and
from any such positions held with any other entities at the direction or request
of the Company or any of its affiliates. The Executive agrees to promptly
execute and deliver such other documents as the Company shall reasonably request
to evidence such resignations. In addition, the Executive hereby agrees and
acknowledges that the Termination Date shall be date of his termination from all
other offices, positions, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, the Company or any of its affiliates.
 
3. Termination Benefits. Assuming that the Executive executes this Release and
does not revoke it within the time specified in Section 10 below, then, subject
to Section 9 below, the Executive will be entitled to the [payments and benefits
(subject to taxes and all applicable withholding requirements) set forth under
Section [5.4.2] [5.4.3] of the Employment Agreement, entered into on January 28,
2008, and effective as of January 1, 2008, between the Company and the Executive
(the “Employment Agreement”) and] [the distribution with respect to the Equity
Units (as defined in the Employment Agreement) set forth under Section [5.4.2]
[5.4.3] [5.4.6] of the Employment Agreement] (the “Termination Benefits”).
Notwithstanding anything herein to the contrary, the Amounts and Benefits (as
defined in the Employment Agreement) shall not be subject to Executive’s
execution of this Release. The Executive acknowledges and agrees that the
Termination Benefits exceed any payment, benefit, or other thing of value to
which the Executive might otherwise be entitled under any policy, plan or
procedure of the Company and/or any agreement between the Executive and the
Company, except as provided above.
 
45

--------------------------------------------------------------------------------



4. General Release and Waiver. In consideration of the Termination Benefits, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Executive for himself and for his heirs, executors,
administrators, trustees, legal representatives and assigns (collectively, the
“Releasors”), hereby releases, remises, and acquits the Company and its
affiliates and all of their respective past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of their
successors and assigns, assets, employee benefit plans or funds, and any of
their respective past and/or present directors, officers, fiduciaries, agents,
trustees, administrators, managers, supervisors, shareholders, investors,
employees, legal representatives, agents, counsel and assigns, whether acting on
behalf of the Company or its affiliates or, in their individual capacities
(collectively, the “Releasees” and each a “Releasee”) from any and all claims,
known or unknown, which the Releasors have or may have against any Releasee
arising on or prior to the date of this Release and any and all liability which
any such Releasee may have to the Executive, whether denominated claims,
demands, causes of action, obligations, damages or liabilities arising from any
and all bases, however denominated, including but not limited to (a) any claim
under the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Civil
Rights Act of 1964, the Civil Rights Act of 1991, Section 1981 of the Civil
Rights Act of 1866, the Equal Pay Act, the Immigration Reform and Control Act of
1986, the Employee Retirement Income Security Act of 1974, (excluding claims for
accrued, vested benefits under any employee benefit or pension plan of the
Company, subject to the terms and conditions of such plan and applicable law),
the Sarbanes-Oxley Act of 2002, all as amended; (b) any claim under the New York
State Human Rights Law, New York City Human Rights Law, New York Equal Pay Law
and N.Y. Lab. Law, Sections 201-c (adoptive parent leave) and 740 (whistle
blower statute), all as amended; (c) any claim under any other Federal, state,
or local law and any workers’ compensation or disability claims under any such
laws; and (d) any claim for attorneys’ fees, costs, disbursements and/or the
like. This Release includes, without limitation, any and all claims arising from
or relating to the Executive’s employment relationship with Company and his
service relationship as an officer or director of the Company, or as a result of
the termination of such relationships. The Executive further agrees that the
Executive will not file or permit to be filed on the Executive’s behalf any such
claim. Notwithstanding the preceding sentence or any other provision of this
Release, this Release is not intended to interfere with the Executive’s right to
file a charge with the Equal Employment Opportunity Commission (“EEOC”) in
connection with any claim he believes he may have against any Releasee. However,
by executing this Release, the Executive hereby waives the right to recover in
any proceeding the Executive may bring before the EEOC or any state human rights
commission or in any proceeding brought by the EEOC or any state human rights
commission on the Executive’s behalf. This Release is for any relief, no matter
how denominated, including, but not limited to, injunctive relief, wages, back
pay, front pay, compensatory damages, or punitive damages. This Release shall
not apply to (i) the obligation of the Company to provide the Executive with the
Amounts and Benefits and the Termination Benefits and any provision relating
thereto under the Employment Agreement; (ii) the Executive’s rights to
indemnification from the Company or rights to be covered under any applicable
insurance policy with respect to any liability the Executive incurred or might
incur as an employee, officer or director of the Company including, without
limitation, the Executive’s rights under Section 8 of the Employment Agreement;
or (iii) any right the Executive may have to obtain contribution as permitted by
law in the event of entry of judgment against the Executive as a result of any
act or failure to act for which the Executive, on the one hand, and Company or
any other Releasee, on the other hand, are jointly liable.
 
5. Continuing Covenants. The Executive acknowledges and agrees that he remains
subject to the provisions of Section 7 of the Employment Agreement which shall
remain in full force and effect for the periods set forth therein.
 
46

--------------------------------------------------------------------------------



6. No Admission. This Release does not constitute an admission of liability or
wrongdoing of any kind by the Company or any other Releasee. This Release is not
intended, and shall not be construed, as an admission that any Releasee has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever against any
Releasor.
 
7. Heirs and Assigns. The terms of this Release shall be binding upon and inure
to the benefit of the parties named herein and their respective successors and
permitted assigns.
 
8. Miscellaneous. This Release will be construed and enforced in accordance with
the laws of the State of New York without regard to the principles of conflicts
of law. If any provision of this Release is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall have no
effect; however, the remaining provisions will be enforced to the maximum extent
possible. The parties acknowledge and agree that, except as otherwise set forth
herein, this Release constitutes the complete understanding between the parties
with regard to the matters set forth herein and, except as otherwise set forth
herein, supersede any and all agreements, understandings, and discussions,
whether written or oral, between the parties. No other promises or agreements
are binding unless in writing and signed by each of the parties after the
Release Effective Date (as defined below). Should any provision of this Release
require interpretation or construction, it is agreed by the parties that the
entity interpreting or constructing this Release shall not apply a presumption
against one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the document.
 
9. Knowing and Voluntary Waiver. The Executive acknowledges that he: (a) has
carefully read this Release in its entirety; (b) has had an opportunity to
consider it for at least forty-five (45) days; (c) is hereby advised by the
Company in writing to consult with an attorney of his choosing in connection
with this Release; (d) fully understands the significance of all of the terms
and conditions of this Release and has discussed them with his independent legal
counsel, or had a reasonable opportunity to do so; (e) has had answered to his
satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Release and has not relied on any
statements or explanations made by any Releasee or their counsel; (f)
understands that he has seven (7) days in which to revoke this Release (as
described in Section 10) after signing it and (g) is signing this Release
voluntarily and of his own free will and agrees to abide by all the terms and
conditions contained herein.
 
10. Effective Time of Release. The Executive may accept this Release by signing
it and returning it to Iconix Brand Group, Inc., 1450 Broadway, 4th Floor, New
York, New York, Attention: [•] within [twenty-one (21)] [forty-five (45)] days
of his receipt of the same. After executing this Release, the Executive will
have seven (7) days (the “Revocation Period”) to revoke this Release by
indicating his desire to do so in writing delivered to [•] at the address above
(or by fax at [•]) by no later than 5:00 p.m. EST on the seventh (7th) day after
the date he signs this Agreement. The effective date of this Agreement shall be
the eight (8th) day after the Executive signs this Agreement (the “Release
Effective Date”). If the last day of the Revocation Period falls on a Saturday,
Sunday or holiday, the last day of the Revocation Period will be deemed to be
the next business day. If the Executive does not execute this Release or
exercises his right to revoke hereunder, he shall forfeit his right to receive
any of the Termination Benefits, and to the extent such Termination Benefits
have already been provided, the Executive agrees that he will immediately
reimburse the Company for the amounts of such payment.
 
47

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Executive has duly executed this Release as of the date
first set forth above.
 

 
EXECUTIVE:
         
Name: Neil Cole



48

--------------------------------------------------------------------------------

